Title: From George Washington to John Carlile, 25 April 1781
From: Washington, George
To: Carlile, John


                        

                            
                            Sir
                            Head Quarters New Windsor April 25 1781
                        
                        You will furnish a prudent discreet officer & 20 Men to impress Teams for the transportation of the
                            salted Provisions at & in the vicinity of Fishkill—The Officer will take directions from Colo. Hughes the Dep. Qr
                            Mastr Genl of the State. I am Sir Your Hble Servt. 

                    